 KELSO MARINE, INC.Kelso Marine,Inc., KelStressDivisionand Laborers'InternationalUnion of North America, Local 116,AFL-CIO. Case 23-CA-4161September 14, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINS ANDKENNEDYOn May 12, 1972, Trial Examiner Fannie M.Boyls issued the attached Decision in this proceeding.Thereafter, the Respondent filed exceptions and asupporting brief, and the General Counsel filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and theTrial Examiner's Decision in light of the exceptionsand briefs and has decided to affirm the TrialExaminer's rulings, findings, and conclusions and toadopt her recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thatKelso Marine Inc., Kel Stress Division, Galveston,Texas, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'srecommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFANNIE M. BOYLS, Trial Examiner: This case, initiatedby a charge filed on November 22, 1971 and a complaintissued on January 4, 1972, was tried before me at Galveston,Texas, on February 23 and 24, 1972. In issue is whetherRespondent violated Section 8(a)(3) and (1) of the Act inconnection with its treatment of 19 employees who left theirjobs following Respondent's discharge and refusal to rein-state one of its supervisors. Subsequent to the hearing coun-sel for the General Counsel and for Respondent filedhelpful briefs which have been carefully considered.Upon the entire record in this case and my observationof the demeanor of the witnesses, I make the following.FINDINGS OF FACTITHE BUSINESS OF RESPONDENT7Respondent is a Texas corporation maintaining itsprincipal office and place of business in Galveston, Texas,where it manufactures and sells prestressed concrete prod-ucts.During the 12 months preceding the issuance of thecomplaint, which is a representative period, Respondentsold products valued in excess of $50,000 to companies eachof which during the same period received in excess of$50,000 for the performance outside the State of Texas ofservices for customers who also are located outside theState. On the basis of these admitted facts, I find that Re-spondent is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.IITHELABOR ORGANIZATION INVOLVEDLaborers'International Union of North America, Lo-cal 116, AFL-CIO, herein called the Union,is a labor or-ganization within the meaning of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. Issues and Contentions of the PartiesIt is undisputed that Respondent's discharge on No-vember 3, 1971, of one of its line foremen, Fred Woodards,precipitated a walkout on November 4 of 3 other line fore-men and 19 laborers and that Respondent on and afterNovember 5 refused either to reinstate them or hire themback as new employees-except that it did reinstate andpermit one employee, Felipe Duran, to work for approxi-mately anthour on November 8 before terminating his em-ployment.It is the General Counsel's contention that the underly-ing cause of the employees' walkout on November 3 wastheir dissatisfaction over their working conditions, particu-larlytheirunsafeworkingconditions,and ' thatRespondent's discharge of Woodards and refusal to takehim back triggered the walkout because Woodards hadsought to protect the employees against the hazards of theirjobs.The General Counsel accordingly asserts that thewalkout was protected concerted activity for which the em-ployees could not lawfully be discharged; that Respondentacted unlawfully in refusing their requests for reinstatementmade prior to the time they had been replaced, in requiringthem to file applications as new employees and in thereafterfailing and refusing to hire any of them. With respect toemployee Felipe Duran, the General Counsel contends thatRespondent unlawfully discharged him on November 8 af-ter he had been reinstated and worked about an hour, be-cause he disclosed to Respondent that he, along with theother employees, had gone to the union hall and signed aunion card following the walkout on November 4.Respondent asserts that the employees who walked outon November 4 quit their jobs and that it therefore had noobligation to take them back either by means of reinstatingor rehiring them. It asserts that it did not in fact take themback because they had been replaced before they filed their199 NLRB No. 3 8DECISIONSOF NATIONAL LABOR RELATIONS BOARDapplications for employment and because they had left theirjobs during a crucial time when Respondent was behind inproduction. Respondent further contends that even if theemployees' action in walking out on November 4 is notconstrued as a quitting by them of their jobs but, rather, asa strike, their action was nevertheless unprotected becauseitwas in protest against management's action in dischargingand refusing to reinstate a supervisor. With respect to em-ployee Felipe Duran, Respondent asserts that it permittedhim to return to work on Monday following the Thursdaywalkout because it believed that in view of his limited un-derstanding of the English language, he did not understandthe meaning of what he had done but that upon interrogat-ing him as to where he had gone on Thursday after walkingout and learning that he had gone somewhere and signed apaper "against the Company," he was sent home but neverdischarged.The issues presented are whether the employees whowalked off their jobs on November 4 were engaging in aprotected concerted activity and, if not, whether Respon-dent was unlawfully motivatedin refusingto rehire them asnew employees after they requested to be put back to work.Also presented is the question whether Felipe Duran wasunlawfully discharged.B. Employee Discontent and Union Activities PrecedingLine Foreman Woodards' DischargeThe 19 employees on whose behalf the complaint wasissued worked as laborers in groups of about 5 or 6 eachunder 1 or the other of Respondent's 4 line foremen. Theseline foremen, Fred Woodards (whose discharge precipitatedthe walkout on November 4), John E. Hall, Gerald L. Pay-ton, and Percy Saxton, received their work orders eachmorning from the superintendent, set up the line and direct-ed and worked with their men in making Respondent'sprestressed concrete products. They had authority effective-ly to recommend the hire and discharge of members of theirrespective gangs.The record leaves no doubt that for some time prior toWoodards' discharge, the laborers had voiced strong dissat-isfaction over the lack of safety in their working conditionsand over the lack of respect shown to them by Bob Huffmanwhile he was the general foreman and after he was promot-ed to the position of superintendent when the former super-intendent, Bill Darlington, left Respondent's employ in lateOctober 1971. It is also clear that the line foremen sidedwiththe men in their gangs and against higher managementin these disputes or at least acted as conduits through whichthe employee complaints were brought to management'sattention.Respondent had a very high industrial accident rate. Itsrecords show that between August 3 and October 21, 1971,nine employees received first aid in Respondent's dispen-sary because of injuries and that during thissameperiod-between August 20 and October 20, 1971-eight emplolyeeswere sent to a doctor because of occupational injuries. Six1There is onlyone duplication on these two lists, the name ofD. Newton,who was treated for a flash burn in both eyes(G.C. Exh.4 and 5(a) and (b))on October 13 and 14. Thus, during the 3-month period a total of 16 out ofRespondent's total complement of between 24 and 31 laborers had beeninjured.of these eight were either. permanently terminated ortransferred to other jobs following their injuries. ForemanWoodards himself lost 3 days from work because of aninjury he received on October 15 and was still under adoctor's care at the time of his discharge on November 3.2Line Foremen Woodards and Payton on one or moreoccasions had gone to General Manager Porter Stinnett tocomplain about safety conditions and the manner in whichHuffman was treating the employees. According to Payton,about a month or a month and a half prior to Woodards'termination, the two of them had a conference with Stinnetton those subjects. They told Stinnett, according to Payton,that the men were "ready to quit on account of the jobwasn't safe and on account of Bob Huffman's attitude. Hedon't know how to talk to nobody, and most of the menwere ready to go. But we told them we was trying tohold the men down. That was really the cause of the meet-ing."3 On that occasion Stinnett said that Respondent wasgoing to have to start having safety meetings because therewere too many men getting hurt. Either on that occasion orat an earlier date, which Stinnett placed as in late July orAugust, after Woodards and Payton had complained thatsome of the men were going to quit because of the wayHuffman had been talking to them, Stinnett told Woodardsand Payton that Darlington was the superintendent andthat as long as Darlington was getting production and doingit economically, he, Stinnett, would not interfere with whatHuffman was doing."On October 21 there occurred an accident which fur-ther upset the laborers and their line foremen. Their workinvolved the stressing of cables in forms between bulkheads,the spreading of spiral, the tying of cables and spiral withwire, and the pouring of cement into the forms. Since about30,000 or 35,000 pounds of stress had to be applied to thecables in making the prestressed concrete products, thebreaking of a cable or bulkhead could be extremely danger-ous.A cable and a bulkhead broke on October 21as stresswas being applied and steel and cable flew out of the formand into the air. Two of the men were hit by a jack and werehospitalized. At that time a number of the laborers as wellas Line Foreman Hall threatened to quit but Woodards andPayton talked them out of it. Payton then talked to Superin-2Employee Gabriel testified that when Woodards left early on November3, he assumed that Woodards had gone to see his doctor because hewas stillunder a doctor's care.3According to Payton,Huffmanwould cursethe men and did not treatthem with respect."Although Paytonand Stinnettcould havebeen testifyingaboutdifferentoccasions,Ibelieve thattheywere referring to the same occasion. Theirversionsare not necessarilyinconsistent and I findthat thestatements madewere substantially as described by both men.5After a cable, broke in Mayor June, General Manager Stinnett gaveinstructions to then Superintendent Darlingtonthat the laborersshould notworkin the formbeds at any time whilea cable was being stressed, asGeneral Foreman Huffman had been requiring the men to do. Line ForemenPayton, Hall, and Saxton, as well as employees Gabriel and Victorian,testi-fied that Huffman continuedthereafterto order that work on beds proceedwhile cables were being stressed.Stinnettconceded thathis instructions arenot always carried out and that he did not check toascertainwhether theywerecarriedout in this respect.Huffman, however,denied that he continuedto require the men towork on bedswhile stress was being applied. I amsatisfied that Huffman did, at leastuponsome occasions following Stinnett'sinstructionsto Darlington, order that the men work at spreading spiral ortying cables alreadystressedwhile other cables in the bed were beingstressedin order to prevent the men from being idle. KELSO MARINE, INC.tendent Darlington and obtained his permission to let themen go home for the day.Employee Clark Gabriel, one of those who had narrow-ly escaped injury when the bulkhead broke on October 21,had only recently returned to work after a 6- or 7-monthabsence because of injuries incurred on the job and was stillhopping as he moved around. Some of his fellow workerswho had been frightened by the accident requested Gabrielto talk to Huffman about their safety problem and he didtalk to Huffman a few days after the accident, after LineForemen Saxton and Payton got Huffman's consent for themeeting. Huffman told Gabriel not to worry, that manage-ment was "working on those things" and that they were"bound to improve." Gabriel, however, regarded Huffmanas having displayed a "nasty attitude" and walked away.Gabriel and other laborers with whom he lunched thendecided to try to get a union to represent them. Gabriel hadbelonged to Local 116, the Charging Union, at a previousplace of employment and he took the lead in getting signa-tures on a yellow sheet of paper which all understood to bea petition to get a union to represent them. He was assistedby Line Foreman Payton who obtained a list of the namesof all the laborers from the timekeeper and helped pass theso-called petition around. According to Gabriel's creditedtestimony, he and the other employees discussed their ina-bility to have any meaningful discussion with General Man-ager Stinnett or Huffman and the fact that Huffman "wouldhire a guy one day and fire a guy the next day. All he wantedwas to get the work done. That is what we did when thecable broke" and that "everybody agreed we needed a un-ion or it was going to end up somebody got killed." The fourline foremen also agreed that a union was needed. Paytoncredibly testified that the discussion was to the effect thatthe men needed a union "for the safety of the men and forthe constant firing of the men."6 The petition, containingthe signatures of 23 laborers and the 4 line foremen, wasdelivered to the union office a few days before Woodards'discharge and a union meeting was scheduled to be held onthe evening of November 4.1C.Woodards' Discharge and the Walkout on November 4At about 3:50 p.m. on November 3 Line ForemanFred Woodards was discharged by Superintendent Huff-man. Even before he became superintendent about a weekearlier, Huffman had been displeased with Woodards' workperformance and believed that he did not get enough pro-duction from his gang. Huffman testified that on November3 he found Woodards in a "bull session" with members ofhis crew many times and "once I led him by the hand backover to his crew and told him to stay there and do a certain6 Very fewof the employees who testified had been employed as long asa year and Huffman's testimony regarding the tenure of the replacements forthe employees who walked out on November 4 shows that a substantialnumber of those were terminated shortly after being hired.7One employee, Cedric Charles, who worked as a heavy equipment opera-tor rather than as a member of one of the gangs directly engaged in theprestressing operations,and had authority to fire or recommend the firing ofswampers who worked under him, testified that he knew of no talk amongany of the men about safety conditions and that he signed the petition to geta union in only after Gabriel represented to him that a union was needed toget more money I credit Gabriel's testimony that he never mentioned moneyas a reason for trying to organize the plant Charles' testimony in this respectis not consistent with that of any other witness.9job." General Manager Stinnett on that same day had alsonoticed Woodards and a member of his crew "goofing off"and just before leaving on a trip for Houston, had re-quested Huffman to "straighten them out." When handingWoodards his termination check at 3:50 p.m., Huffman toldhim that Huffman "didn't need him any longer." Woodardsreplied that he "didn't need the questions and reasons," andleft the plant.Huffman then called Line Foreman Payton into hisoffice, asked him the number and names of the members ofhis crew and told Payton, "You know, I fired Fred." Afterwork that day Payton and Line Foreman Saxton met out-side the plant in the presence of several of the employees todiscuss the discharge and decided that if Woodards was notpermitted to work, they would not work either. They decid-ed, however, to talk to General Manager Stinnett beforetaking any final action.On November 4 as the laborers arrived for work thosewho had not already learned of Woodards' discharge wereinformed of it and were told by Payton and others that noone was going to work until General Manager Stinnett hadbeen consulted about putting Woodards back to work.Woodards was present in the group. Before Stinnett arrivedHuffman had been told by Line Foreman Saxton, "Therewill be nobody working today,Boss, unlessyou put Fredback to work" and that all were waiting "to get some kindof consideration" from Stinnett.After Stinnett arrived and was informed by Huffmanabout what had happened, Woodards, followed by the otherline foremen and the laborers, came into the plant yard nearthe office and Woodards asked why he had been fired.Huffman explained that Woodards was not getting the workdone. In a confrontation which lasted about 10 minutes,Stinnett supported Huffman's discharge of Woodards andHuffman at least twice requested the men to punch in andgo to work. Finally, when Payton asked Huffman if he wasgoing to put Woodards back and Huffman said "No," Paton told the men, "Let's go" and all left the plant yard. tThe employees and line foremen then proceeded to theunion hall and talked to International RepresentativeWayne Johnson and Reverend Victor Stephens, presidentof Local 116. They were given union cards which all of themapparently signed and were advised to go back to work andto select a delegation of three to speak for them. The menselected Line Foremen Saxton, Payton, and Hall to speakfor them. Stephens told these three men "to talk to the mainman" to see if all of the men could go back to work "regard-less of whether they accepted Woodards back or not "9sThere was much testimony in the record about what was said by manage-ment and the employees at this confrontation,not all of it consistent. Theabove findings are based upon what I believe to be a preponderance of thecredible testimony I do not credit the testimony of Line Foremen Paytonand Hall and of employee Dock that something was said during this ex-change about safety conditionsNor doIcredit Huffman's testimony thatPayton or Saxton said the employees were quitting-though in the contextin which the walkout occurred and what followed immediately thereafter, Iwould not regard itas significant evenif they hadreferred to their action asquittingA concerted walkout or strike by unorganized employees is oftenreferred to by them as quitting when their action is actually merely a cessa-tion of employment as a result of a labor dispute within the meaning ofSection 2(3) and(9) of the ActN L R B v PhaostronInstrument and Elec-tronic Co,344 F.2d 855, 858 (C A 9)9 On Monday,November 8, the Union filed a representation petition withthe Board's Regional Office in Houston,Texas,and on the same date a copyContinued 10DECISIONSOF NATIONALLABOR RELATIONS BOARDD. Respondent'sRefusal On and After November 5 to Per-mit the Employees to Return to Work2.The reinstatement and subsequent discharge of FelipeDuran on November 81.Applications by the employees to return to workPursuant to the instructions from Union PresidentStephens, Line Foremen Payton, Saxton, and Hall went tothe plant at about 7:30 or 7:45 Friday morning, November5, and told Huffman and Stinnett that they represented themen, that they had a meeting with the men, and that all werewilling to come back to work on Monday morning with orwithout Woodards. Huffman replied, "Let the men repre-sent themselves one at a time.If they want a job,that is theway to do it." He also stated that he did not want the menback, explaining that the men had walked out on him andthat it would not happen again. Stinnett stated that he wasstanding behind Huffman 100 percent.10 The three line fore-men then informed the other men aboutwhat had hap-pened.On the same day a number of the employees went backindividually and talked to Huffman about going back towork. Huffman told one of them, Victorian, that if the restof the employees came in and talked to him like Victoriandid, he would hire them back one by one, but that eachwould have to file an application for employment and startas a new employee. He told Gabriel that he wanted to seeeveryone individually and that he would talk to Gabriel onthe following Monday morning, November 8, about hisreturn to work. He told Dreyfus that he would have to filean application and start as a new employee if hired andwhen Dreyfus told Huffman he would have to start lookingfor another job if he could not get his job back, Huffmantold him that Huffman could hire him back and that Drey-fus should come in Monday and talk to him about it. Huff-man told Lee to come in Monday and he would see aboutLee going back to work. Huffman made it clear to all theemployees he talked to on Friday that before they could- betaken back, they would have to file applications for employ-ment and come back as new employees. Huffman estimatedthat eight or nine of the employees came in individually totalk to him on Friday.On the following Monday morning, November 8, mostof those who had talkedto Huffmanon Fridayas well asa number of other employees returned to the plant andreceived applications for employment. Huffman instructedthese men to fill out the applications and return them onTuesday."of thispetition was mailedby the RegionalOffice to Respondent.Respon-dent received this on Tuesday or Wednesday. On November 9 the UnionwroteRespondent claiming to representa majorityof its employees in aproductionand maintenance unit, stating that it was informed that Respon-dent had refused employment to approximately 21 of its employees who hadengaged in concerted activities and making unconditional and continuingap?licationson their behalf to returnto work.° The abovefindings are based upon the composite and credited testimo-ny of Payton,Saxton,and Huffman.Huffman testifiedthat he did notbelieveWoodards'name was mentioned during the interview,but even if itwas not,I am satisfied that Huffman and Stinnett understoodthat the men,through the three line foremen,were making unconditional applications toreturn to work.11Among thoseemployees who reported to the planton MondaymorningFelipeDuran, a Spanish speaking employee who,Huffman believed, could not understand English very well,was treated differently than the other employees. When hecame in Monday morning, November 8, and asked if hecould punch in and go to work, Huffman permitted him todo so. Huffman testified that on the preceding Thursdaymorning when Huffman said to all the assembled employ-ees "Let's go to work," he believed that Duran was follow-ing him into the plant but . when he looked around,Woodards had him by the arm and that Duran then toldHuffman,"Fred [Woodards] said there would be nowork today."12 In discussingDuran with General ManagerStinnetton Friday they decided that because of his lack ofunderstanding of the Englishlanguage,he probably did notknow what the walkout was all about. For this reason andbecause he was a good worker, Duran was permitted to goto work on Monday without filling out an application.When Stinnett noticed Duran working, he came toHuffman and inquired whether Huffman had asked Duranwhat had happened on Thursday. Huffman toldStinnettthat Duran had reported that he and the other employeeshad gone to someplace in town and signed papers and got-ten drunk, but that Duran did not know what kind of papersthey had signed. Stinnett then suggested that Duran becalled to the office so that they could find out what he hadsigned."There is a conflict in the testimony as to what occurredin Stinnett's office. Duran's account, given through an inter-preter aswell as inhis own broken English, was in convinc-ing detail and I am satisfied that it was substantiallyaccurate. According to Duran, after he had worked at leastan hour that Monday, he was summoned to the office,where the following took place (testimony without use ofinterpreter):Well, I go to the office and Mr. Porter [Stinnett]say in a little bit, "Where are you going three or fourdays ago?"I say, "Going to the Commission."14He say, "What are you doing over there?"I say, "I signed a white paper for the Union."were:James Victorian,Stanley Dreyfus, Dennis Byrd,Bill Lee, Robert Mar-tin, Charles Crockett, Lawrence Werdlow, III, O. D. Dock, Albert Copeland,C. Brown, T. Hayes, Charley Fuller, and Felipe Duran. Two of these, Martinand Crockett, did not take applications because they were unwilling to startas new employees at reduced rates of pay and with the loss of their accruedvacation rights. Werdlow was not given an application and inquired as to thereason when he returned on Tuesday,as showninfra.Duran,as will beshown, was permitted to punch in and work for a little more than an hourbefore being sent home. Another employee, Gabriel, though at the plant onFriday, did not report back on Monday because he heard what had happenedtoDuran.12Huffman later changed his testimony by stating that Woodards had toldDuran that Huffman had said there would be no work. It is this latter versionthatHuffman related to Stinnetton Friday.13The abovefindings are based upon Huffman's testimony,corroboratedin some but not all respectsby thatof Stinnett.14 Testifying through the interpreter, Duran used the words "offices of theLabor Union"instead of "the Commission,"but I believe it more likely thatspeaking in English to Stinnett, he used the words"the Commission"becausehe may not have been familiar with the English equivalent of "offices of theLabor Union." KELSO MARINE, INC11He say, "All right, all right, Felipe, you don't haveno more work.... ..Isaid, "What? I got eleven months work here.Next month I take vacation."He said, "I'm sorry," but I signed papers againstthe Company.And I said, "Thank you." And go home.Duran further credibly testified (through the interpreter)that he was driven home by Respondent's timekeeper, whotold Duran's wife to call the Company to ascertain what hadhappened.t5Shortly thereafter, according to the credited testimonyof Duran's wife, Maria, she telephoned Huffman and askedhim why her husband had been sent home from work. Huff-man replied that Duran "had signed some papers againstthe Company, so he couldn't just go in and walk back towork."t6It is clear that Respondent did reinstate Duran whenhe returned to work on Monday morning. I find that bythereafter sending him home upon learning that he and theother employees had signed papers "for the Union," Re-spondent discharged him for engaging in protected, con-certed, and union activity, in violation of Section 8(a)(3)and (1) of the Act. But even if Respondent did not thenknow that the papers signed were "for the Union," andconsidered the papers only as "against" Respondent, asStinnett described them, Respondent's discharge of Duranfor engaging in that concerted activity was nevertheless inviolation of Section 8(a)(1) of the Act.3.Respondent's refusal to take back any of the otheremployees who walked outNone of the employees who returned their applicationstoHuffman on Tuesday morning pursuant to his instruc-tions or any of the other employees were ever taken back.Those who testified gave the following versions of whathappened. Victorian testified that on Tuesday morning heturned in his application to Huffman, "then he told me hecouldn't hire me back, something concerned the Union, buthe would like to know who came up with the Union, like toknow who the guy was that came up with the Union."Dreyfus testified that Huffman took the application of him-self, Byrd, Dock, Hayes, and two other employees and said,15Stinnett testified that during this interview Duran did not mention theUnion or disclose the nature of the papers which Duran and the otheremployees had signed and that before sending him home, Stinnett told Du-ran, "Felipe, we don't know whether you should be here or not if you signeda paper against us And if we know what it is, maybe we can straighten itout." According to Stinnett and Huffman,Duran was sent home so that hecould discuss the situation with his wife, who, Duran said, knew the natureof the paper which he had signed (The "white papers" referred to by Duranwere in fact union cards, such as that introduced in evidence as G C Exh3, the card signed by Duran )16Huffman's version of this telephone conversation is as follows "Sheasked me if I was planning to put Felipe back to work permanently I said,'No' And she hung up " Huffman did not explain why he told Mrs Duranthat he was not planning to put her husband back to work permanently If,as he and Stinnett testified,they sent Duran home in order to find out thenature of the paper Duran had signed, it does not sound plausible that hewould have made such a statement to Mrs Duran I do not credit Huffman'sversion of the telephone conversation or his and Stinnett's asserted reasonfor sending Duran home"He was sorry he couldn't hire us back, something had comeup, but he would hold our applications and if anythingcome up he would let us know ... couldn't hire us becauseof the Union." Dreyfus applied again about a month laterand Huffman said "he had to stay with his convictions."According to Lee, who was in the group with Dreyfus,Huffman told them: "I can't hire you back'on account ofthe union local.... Later on I will let you know something."Dock, also in the same group, testified that Huffman "toldus that he couldn't hire us back on account of the Union andthe Labor Relations Board. He said he had talked to alawyer at the Union and the Labor Relations Board....And told me if anything come up that he would let usknow." Werdlow, who had not received an application onMonday, testified that he returned alone on Tuesday morn-ing and that as he arrived, he heard Huffman explaining tosome of the employees that "he had some difficulties in theoffice and he couldn't do any hiring right then." After theother employees had left, Werdlow asked why Huffman hadnot given him an application on the preceding day andHuffman replied "that was the reason, because of the diffi-culties in the office." I am convinced that Huffman wasreferring to the difficulties in the office created by Duran'sdisclosureMonday morning that all the employees hadsigned "papers for the Union."Huffman, on the other hand, testified that he told allthe employees who returned on Tuesday that he was notgoing to hire them back and that he did not think he toldany of them why because he was very busy and did not havetime to talk to them. He specifically denied telling any ofthem he was not hiring any of them back on account of theUnion.Respondent attacks the credibility of those employeeswho testified that Huffman mentioned the Union in con-nection with telling them that Respondent was not going totake them back. Although most, if not all, of those so testify-ing were in the same group and presumably all in the groupheard what Huffman said to the group, their testimony asto what he said varied and was not entirely consistent. Thefact that each did not remember exactly the same thing,however, does not necessarily mean that they were fabricat-ing their stories. Aside from the fact that witnesses oftentend to put their own interpretations on what they hear andtestify to whattheyunderstand rather than to what is actu-ally said, it is not unusual for one witness to remember oneportion of what may have been said and for another toremember another portion. Although I believe that Huff-man did mention the Union to at least one or more of theemployees as having something to do with his not puttingany of the employees to work at that time, I do not regardit as important to the issues here presented whether he didor not. His actions speak louder than words.I cannot believe that Huffman on Friday would haveencouraged the employees to come back Monday for appli-cations and then instructed those to whom he gave applica-tions to fill them out and return them Tuesday morning ifhe had no intention of ever rehiring any of them. Huffman'saction in rejecting the collective request made by the threeline foremen, as the men's representatives, that Respondenttake back all the men on Monday morning and his state-ment that if the men wanted ajob they should apply one ata time; his subsequent statement to Victorian that he would 12DECISIONSOF NATIONAL LABOR RELATIONS BOARDhire them back one by one as new employees; his requestunder me and left me in the lurch when I had produc-to Dreyfus on Friday that the latter come in Monday morn-ing and talk about a job after Dreyfus had told Huffman hewould have to start looking for another job if he could notget his old job back; and Huffman's statement to Lee thatthe latter should come in Monday morning and see aboutgoing back to work, all indicate that on Friday Huffmanwas intending to punish the employees for having walkedout on Thursday by requiringthem to fileapplications andreturn as new employees in competition with other appli-cants, but at the same time that he intended to take themback eventually as he needed them.What happened to cause him to change his mind be-tween Friday and Tuesdaymorning?I am convinced thatitwas Duran's disclosure that all the men had taken collec-tive actionagainstRespondent by signing the papers whichhe described in the interview with Huffman and Stinnett onMonday morning. Whether Huffman and Stinnett knew themen had actually joined the Union is immaterial. Theyknew that the men had signed "papers for the Union."My conclusion in this respect is fortified by the incon-sistent and less than candid testimony of Stinnett as to thereasons Respondent did not take back the 19 complainants.In response to the question why Respondent did not takeback the applicants even though they offered to return asnew employees, he incorrectly stated, "We had a completenew crew by Tuesday morning" and that they were workingon Tuesday.17 Moreover, there was an extremely large turn-over among the replacements. Respondent's records showthat at least 16 of the 31 replacements hired between No-vember 5 and November 15 left voluntarily, never showedup for work or were fired shortly after they were hired. Inan attempt to explain why none of the strikers were hiredfor these vacancies, Stinnett stated that Respondent callsemployment agencies when it needs help and hires the firstapplicant who comes in if he appears qualified and that,although Respondent keeps the applications on file, it doesnot refer to these applications very much because its expe-rience has been that applicants have found other work with-in 2 or 3 weeks after they filed their applications and are nolonger available to Respondent. This explanation clearlywas not applicable to the strikers who brought their applica-tions in on Tuesday. morning pursuant to Huffman's in-structions, for Respondent continued throughout Tuesdayand Wednesday to hire a substantial number of laborersother than the strikers and to hire others thereafter. Later,and somewhat inconsistently it seems to me,Stinnett testi-fied as follows:... I thought if we hired him [Duran] back we mighthave to hire them all back even though he didn't knowwhat was going on.Trial Examiner: Does thatmeanyou did object tohiring the rest of them back?The Witness: Yes, yes, ma'am, I did. I told BobHuffman, he had given them applications Monday,and I said, `Bob, if they were my employees working17Respondent's records show that 2 new employees were hired on Novem-ber 5 and started working, one on the 8th and the other on the 9th ofNovember,15 were hired on November 8 and started working on November9, and 5 were hired on November 9 and started working November 10.Within less than a week thereafter nine more employees had been hired andstarted working.tion to get out, I don't believe I would hire them back.Q (by Mr. Linton) When was that you told Mr.Huffman that?A Monday or Tuesday, one of those days.Stinnett's last explanation is also thereason assignedby Huffman. Thus, he testified that he decided not to hirethem back because "they knew we were in a bind; we hadall these contracts to fulfill, and I felt that a bunch of menthat would quit when I fired one foreman, they would quitagain and I sure didn't need them.... They quit me andI didn't want to take a chance on them quittingme again."The latterreason-that the employees had left Respon-dent in the lurch when it had production to get out-wouldappear more applicable to Respondent's decision on Thurs-day or Friday not to reinstate them. It does not explain whyRespondent changed its mind on Monday or Tuesdayabout rehiring them as new employees, as it indicated onFriday andagain onMonday morning that it intended todo. I can only conclude that but for Duran's disclosure onMonday morning that all the employees had signed "papersfor the Union," Respondent would have processed theirapplications and rehired them on and after Tuesday, No-vember 9.E. Analysisand ConclusionsLet us consider first Respondent's contention that itwas under no obligation to take any of the 19 employeesback because they had quit their jobs on November 4. Bythis,Respondent apparently contends that the employeespermanently quit their jobs, for every work stoppage orstrike involves a temporary quitting of work. There is nobasis in the record for inferring that the employees werepermanently quitting.When they walked out of the plantyard, they went to the union hall to meet with the unionrepresentatives(though their first union meeting was notscheduled until thatevening).There theysigned union cardslistingRespondent as their employer. Acting pursuant tothe union president's advice and through their chosen com-mittee of the three line foremen, they then requested theirjobs back on the very next day. This action belies any inten-tion on their part of permanently quitting their jobs. I findthat the employees were clearlyengagingin a concertedwork stoppage or strike in protestagainstRespondent'sdischarge and refusal to take back Line Foreman Woo-dards.lsNext Respondent, through itscounsel,contends thateven if the employees did not quit their jobs, they engagedin a strike in protest against the discharge of a supervisorand that such a strike is not a protected concerted activity.This argument is based upon the assumption that the em-ployees were protesting the exercise by Stinnett and Huff-man of theirmanagementprerogatives. Aside from the fact,however, thatneither Stinnettor Huffman claimed to beis If the employees were engaging in a protected concerted activity, as Ifind.theywere,Respondentcould not lawfully denythem reinstatementbecause they walked out even if Respondent honestly believed they hadpermanently quit their jobs.N.L.R.B.v. Burn up and Sims,Inc.,379 U.S. 21. KELSO MARINE, INC.13motivated by that reason in refusing to take the men back-but rather by the fact that the employees had left Respon-dent in a lurch when it was behind in its production-I ampersuaded that the cessation of their employment on No-vember 4 was in connection with a current labor dispute asthat term is defined in Section 2(9) of the Act and consti-tuted concerted activity for the employees' mutual aid andprotection within the meaning of Section 7 of the Act.19In appraising the nature of the employees' action, onecannot fairly ignore the explosive situation which existed atthe time of Woodards' discharge and the sympathetic cordbinding the employees to Woodards as a fellow workman.As already noted, the unsafe working conditions underwhich the employees and their four line supervisors wererequired to work, their lack of job security and the disre-spectful treatment accorded them by Superintendent Huff-man, had resulted in the men threatening to quit upon twooccasions not long before Woodards' discharge, and hadcaused them, through Woodards and Payton, to protest toGeneral Manager Stinnett. These conditions had also re-sulted in the men, including their line foremen, seekingunion representation in an attempt to improve the situation.The line foremen were minor supervisory personnel whoworked closely with their gangs and lunched with them. Theemployees' grievances were also their grievances. The dan-gerous working conditions and the lack of considerationshow by management for their problems affected all ofthem equally. Woodards had only recently suffered an inju-ry on the job which incapacitated him for 3 days and he wasstillunder a doctor's care at the time of his discharge andat the time Superintendent Huffman subjected him to theindignity of taking him by the hand, leading him back to hiscrew, and telling him to stay there. Furthermore, the veryreason assigned for Woodards' discharge-that he was notgetting enough work out of his gang-was in fact also acomplaint by management that the employees who workedwithWoodardswere themselves not producing toRespondent's satisfaction and was notice to them that theywould have to work harder thereafter. Accordingly, for thisreason too, the discharge of Woodards was a matter oflegitimate interest to the employees and had a substantialimpact upon their own working conditions.As the Board stated inPlastiliteCorporation,153NLRB 180, 182, 183-184, enforced in pertinent part, 375F.2d 343 (C.A. 8), wherein a strike was precipitated by thedischarge of a supervisor:'We have consistently held ... that conditions of em-ployment are involved, and a "labor dispute" exists, ifthe supervisor's identity and capability have an impacton the employees' job interests. 3s***When a "labor dispute" exists, the Act allows employ-ees to engage in any concerted activity which they de-cide is appropriate for their mutual aid and protection,19 In reaching this conclusion I have not given any weight to the testimonyof several of the employees that they walked off thejob on November 4because of unsafe working conditions or because,as Victorian expressed it,they felt that Woodards "was the only safety man on the yard " Althoughall the employees and their line foremen had been greatly concerned aboutthe hazardous working conditions,Idoubt that Woodards had sought anymore than the other line foremen to protect the employees from injuries.including a strike,unless,unlike the situation here, thatactivity is specifically banned by another part of theStatute,1°or unlessit falls within certain other well-established proscriptions."3 Dobbs Houses, Inc,135 NLRB 885;Guernsey-Muskingum ElectricCooperative, Inc,124 NLRB 618,Ace Handle Corporation,100 NLRB1279, 1290,Container Mfg Co,75 NLRB 1082,Phoenix Mutual LifeInsuranceCompany,73 NLRB 146310See, e.g., Section 8(b)(1)(B) of the Act, which prohibits a labororganizationfrom restraining or coercing an employer "in the selectionof his representativesfor the purposes of collective bargaining or theadjustment of grievances" It does not appear from the record thatLucore was such a representativeitE g., strikes whichare unprotectedbecause they are otherwiseunlawful(Southern Steamship Company v N L R B,316 U S 31), vio-lent(N LR B v. Fansteel Metallurgical Corporation,306 U S 240), orin breach of contract(N L R B v Sands Manufacturing Co,306 U.S.332), and activities whichare "indefensible"becausethey evidence adisloyalty to the employer(N L R B v Local No 1229,InternationalBrotherhood of Electrical Workers,346 U S. 464, 477)See also,N.L.R.B. v. Puerto Rico Rayon Mills, Inc., 292F.2d 941, 947 (C.A. 1), wherein the court expressed the viewthat a strike in protest against the discharge of a minorsupervisor, such as the line foremen here, who has no au-thority to representmanagementin collective bargaining orthe adjustment of grievances, is protected concerted activityjust as would be a strike in protest against the discharge ofany one of the employees. The Court of Appeals for theFifth Circuit inDobbs Houses, Inc. v. N.L.R.B.,325 F.2d531, 538, although refusing to enforce the Board's Orderbecause it believed themeans selectedby the waitress em-ployees-a walkout during the dinner hour-"was not rea-sonably related to the ends sought to be achieved," never-theless alsorecognized that the discharge of a supervisorcould be within the employees'legitimateconcern and aprotected activity Z0Since,as I have found, the walkout by the employeeson November 4 was a protected concerted activity, the em-ployees were entitled to be treated as economic strikers.That is, they were entitled to reinstatement, unless alreadyreplaced, when on November 5 they made unconditionaloffers, through theircommitteeof three line foremen, toreturn to work. And even those, if any, who had been re-placed (two at the most) were entitled to be placed on apreferential list and offered reinstatement as replacementsleft.The Laidlaw Corporation,171NLRB 1366, enfd: 414F.2d 99 (C.A. 7), cert. denied 397 U.S. 920. By rejecting theirapplications made through their chosen representatives andrefusing to reinstate them, Respondent in effect dischargedthem, in violation of Section 8(a)(1) of the Act.Even if, however, the employees are not considered ashaving engaged in a protected concerted activity when theywalked out, as I have found they were, they would still be20 TheBoardinPlastdite Corporation,153 NLRB 180, 183, stated that itrespectfully disagreed with "any rule which would basethe determination ofwhether a strike was protectedupon its reasonableness in relation to thesubject matterof the `labor dispute."' In this connectionsee alsoN L R BvWashingtonAluminumCompany,370 U S9, 16, N. L R B v Mackay Radioand Telegraph Co,304 U.S. 333, 344, andN L R B. v Solo Cup Company,237F 2d 521, 528 (C A. 8), to theeffect that the reasonableness of workers'decisionsto engage in concertedactivityis irrelevant to the determination asto whethera labor dispute exists and as to whether their protest comes withinthe protective purview of the Act.So, in this case,the fact thatthe employeeswalked out andleftRespondent"in the lurch"when it was behind in itsproductionschedulesdid notrender theirconductunprotected and did notwarrant Respondent in rejecting their unconditional offers to returnto work. 14DECISIONSOF NATIONALLABOR RELATIONS BOARDentitled to consideration for reemployment without discrim-ination because of their action in seeking assistance fromthe Union. Respondent's action, already described, in re-quiring the employees individually to sign applications foremployment as new employees and indicating that it wouldrehire them as new employees, then changing its mind afterlearning from employee Duran that they had signed "papersfor the Union," clearly constituted discrimination againstthem because of their union activity and was in violation ofSection 8(a)(3) of the Act-as was Respondent's dischargeof Duran upon learning what he and the other employeeshad done.CONCLUSIONS OF LAW1.By discharging and refusing to reinstate the 18 strik-ing employees listed in Appendix A, because they engagedin protected concerted activity for their mutual aid andprotection, Respondent has interfered with, restrained, andcoerced its employees in the exercise of rights guaranteedthem in Section 7 of the Act, in violation of Section 8(a)(1)of the Act.2. By discharging employee Felipe Duran and refusingto employ the 18 employees listed in Appendix A, becauseof their union activity, Respondent has discriminated inregard to their hire and tenure of employment, thereby dis-couraging membership in Laborers' International Union ofNorth'America, Local 116, AFL-CIO, in violation of Sec-tion 8(a)(3) and (1) of the Act.3. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYIt having been found that Respondent has engaged inunfair labor practices in violation of Section 8(a)(1) and (3)of the Act, my recommended Order will require that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.To remedy Respondent's unlawful discharge and refus-al to reinstate the strikers when they made an unconditionalapplication at about 7:30 or 7:45 a.m. on November 5 toreturn to work on November 8, and also to remedy itsunlawful discharge of employee Felipe Duran on Novem-ber 8, Respondent will be required to offer each of themimmediate and full reinstatement to his formerjob, or if hisjob no longer exists, to a substantially equivalent job, with-out prejudice to his seniority or other rights and privilegesand make each of them whole for any loss of earnings hemay have suffered by reason of the discrimination againsthim. Such backpay shall be computed on a quarterly basisin the manner established by the Board in F.W. WoolworthCompany,90 NLRB 289, and shall include interest at therate of 6 percent per annum as provided inIsis Plumbing &Heating Co.,138 NLRB 716. (The same remedy would beappropriate to remedy the unlawful refusal to rehire thestrikers.)At the hearing Respondent was unable to state whetheror not the two employees, D. R. Mickens and H. B. Mills,whom it hired on November 5 and who reported for workon November 8 and November 9 respectively, were hiredbefore the application was made on behalf of the strikers.If they were not hired before the strikers' offer to return toworkwas made,no issue ispresented as to the availabilityof a job for all the strikers on November 8. If they were hiredbefore this event, however, any question as to the identityof and the backpay due the strikers who might have had towait for a short period for a replacement to leave, can bedetermined at the compliance stage of this proceeding. SeeThe Laldlaw Corporation,174 NLRB 1366.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Sec-tion10(c) of the Act, I hereby issue the following recom-mended:21ORDERRespondent, Kelso Marine, Inc., Kel Stress Division,Galveston, Texas its officers, agents, successors, and as-signs, shall:1.Cease and desist from:(a)Discharging, refusing to reinstate or otherwise dis-criminating against its employees because they have en-gaged in protected strike or other concerted activity for theirmutual aid or protection or because they have engaged inunion activity.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights guaran-teed in Section 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Offer to Felipe Duran and the other employeeslisted in Appendix A immediate and full reinstatement totheir former jobs or, if their jobs no longer exist, to substan-tially equivalent jobs, without prejudice to their seniorityand other rights and privileges, and make them whole fortheir lost earnings in the manner set forth in the section ofthe Trial Examiner's Decision entitled "The Remedy."(b)Notify immediately the above-described individ-uals, if presently serving in the Armed Forces of the UnitedStates, of their right to full reinstatement, upon applicationafter discharge from the Armed Forces, in accordance withthe Selective Service Act and the Universal Military Train-ing and Service Act.(c) Preserve and,, upon request, make available to theNational Labor Relations Board or its agents, for examina-tion and copying, all payroll records, social security pay-ment records, timecards, personnel records and reports, andall other records necessary to effectuate the reinstatementand backpay, provisions of this Order.(d) Post at its operations in Galveston, Texas, copies ofthe attached notice marked "Appendix B."22 Copies of thenotice, on forms provided by the Regional Director forRegion 23, after being duly signed by an authorized repre-sentative, shall be posted by the Respondent immediately21 In the event no exceptions are filed as provided by Section 102 46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Section102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes22 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board" KELSO MARINE, INC.upon receipt thereof, and be maintained for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by the Respondent to insure thatthe notices are not altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director, in writing, within 20days from the date of this Order, what steps the Respondenthas taken to comply herewith.2323 In the event that this recommended Order is adopted by the Board afterexceptionshavebeen filed,thisprovisionshall be modified to read- "Notifythe RegionalDirectorfor Region23, inwriting, within 20daysfrom the dateof thisOrder,what steps the Respondent has takento complyherewith."APPENDIX AStrikersWho Were Not Offered ReinstatementC. BrownDennis P. ByrdAlbert L. CopelandCharles R. CrockettO. D. DockStanley DreyfusCharlie L. FullerClark GabrielT. HayesJoseph JonesIra KennieBill LeeRobert B. MartinRoland PleasantNelson RitellGeorge ThompsonJoseph VictorianLawrence Werdlow, IIIAPPENDIX BNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge, refuse to reinstate or other-15wise discriminate against our employees because theyhave engaged in protected strike or other concertedactivity for their mutual aid or protection or becausethey have engaged in union activity.WE WILL NOT in any other manner interfere with,restrain or coerce our employees in the exercise of theirrights guaranteed under Section 7 of the Act.WE WILL offer to each of the employees listed be-low immediate and full reinstatement to the job he heldimmediately before November 4, 1971, or if that job nolonger exists, to a substantially equivalent job, withoutprejudice to his seniority and other rights and privi-leges, and we will pay him, with interest, for all wageshe lost because of our discharge or refusal to reinstatehim. C. BrownJoseph JonesDennis P. ByrdIra KennieAlbert L. CopelandBill LeeCharles R. CrockettRobert B. MartinO. D. DockRoland PleasantStanley DreyfusNelson RitellFelipe DuranGeorge ThompsonCharlie L. FullerJoseph VictorianClark GabrielLawrence Werdlow, IIIT. HayesWE WILL notify immediately the above-named in-dividuals, if presently serving in the Armed Forces ofthe United States, of their right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.DatedByKELSO MARINE, INC, KEL STRESS DIVI-SION(Employer)(Representative)(Title)Thisis an official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterial.Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board'sOffice, Dallas-Brazos Building,1125 Bra-zos Street,Houston,Texas77002,Telephone713-226-4296.